Citation Nr: 0431608	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-18 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial rating for a skin disorder 
(folliculitis, lialy fungal skin rash), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The appellant served on active duty from September 1989 to 
September 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
skin disorder, and assigned a noncompensable rating.  
Subsequently, in a September 2002 rating decision, the 
veteran was assigned a 10 percent rating for his skin 
disorder, effective the date of claim, in September 1998.  
The issue was the subject of a remand by the Board in 
February 2001, and again in July 2003.  


FINDING OF FACT

Since September 1998, the veteran's skin disorder has been 
manifested by recurrent rashes affecting limited parts of the 
body, generally the axillae, groin, and/or back of the knees, 
without exudation, extensive lesions, marked disfigurement, 
constant itching, or the use of systemic medication.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent rating 
for a skin disorder (folliculitis, lialy fungal skin rash) 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002 and 2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The rating action on appeal in this case was decided in April 
1999, prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).  However, in connection with the veteran's 
claim, the RO undertook sufficient development to warrant a 
grant of service connection for a skin disorder in April 
1999.  The August 1999 statement of the case, the February 
2001 Board remand, the September 2002 rating decision 
(granting a 10 percent rating for a skin disorder) and 
supplemental statement of the case, and the June 2003 Board 
remand all provided information regarding the evidence which 
was considered, the relevant law, and the reasons the 
veteran's claim was denied.  

In a letter dated in January 2004, the Board notified the 
veteran of the information necessary to substantiate his 
claim for a higher rating and of his and VA's respective 
obligations to obtain specified different types of evidence.  
The June 2004 supplemental statement of the case also 
provided information regarding the evidence considered 
relevant, and the reasons his claim was denied, including the 
fact that he had failed to report for a VA examination.  In 
this supplemental statement of the case, he was also provided 
citation to the new and old regulations pertaining to skin 
disabilities.  

VA examinations were conducted in January 1999 and April 
2002, and the veteran failed to report, without explanation, 
for an examination scheduled in June 2004.  All potentially 
relevant evidence and information identified by the veteran 
has been obtained.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied, and that any failure to have 
fully complied with these requirements before the initial 
April 1999 rating decision on appeal (prior to the enactment 
of the VCAA) has not resulted in any prejudice to the 
veteran, in either the development or the merits of his 
claims, and, therefore, any such error was harmless.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Veteran. App. 112 (2004); Quartuccio v. 
Principi, 16 Veteran. App. 183 (2002); see also Bernard v. 
Brown, 4 Veteran. App. 384 (1993).  In this regard, the 
notice of disagreement was with a favorable decision, 
granting service connection, and the RO increased the rating 
in the course of the appeal.  Further, although he was not 
explicitly told to submit all pertinent evidence in his 
possession, the detailed explanations served to convey that 
information.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; 
Pelegrini.   

II.  Claim for a higher rating for a skin disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating skin disabilities changed 
during the pendency of this appeal.  Under the old criteria, 
in effect prior to August 30, 2002, the veteran's condition 
was rated analogously to eczema.  See 38 C.F.R. §§ 4.20, 
4.118, Code 7819 (2002).  

Eczema with symptoms of slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area, 
warrants a noncompensable evaluation.  With exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  
Exudation or constant itching, extensive lesions, or marked 
disfigurement warrants a 30 percent rating, and ulcerations 
or extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance, warrants a 
50 percent rating.  38 C.F.R. § 4.118, Code 7806 (2002).

Under the new rating criteria, dermatitis or eczema is rated 
0 percent when less than 5 percent of the entire body or of 
exposed areas is affected, and no more than topical therapy 
is required during the past 12 month period.  A 10 percent 
rating is assigned when at least 5 percent but less than 20 
percent of the entire body or of exposed areas is affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12 month period.  A 30 
percent rating is assigned when 20 to 40 percent of the 
entire body or of exposed areas is affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly, during the past 12 month period.  The highest 
rating of 60 percent is assigned when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003). 

Prior to the effective date of the new criteria, the 
veteran's skin disability must be evaluated under the 
criteria then in effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) 
(65 Fed. Reg. 33,422 (2000)).  However, from the effective 
date of the new criteria, the veteran is entitled to the 
application of whichever criteria, new or old, are most 
favorable to him.  Id.  

The veteran contends, in written statements as well as in 
testimony at an RO hearing in September 1999, that his 
recurrent, itchy rash is productive of a higher rating.  

However, VA treatment records do not show any treatment for a 
skin disorder from 1998 to 2003.  The most recent treatment 
record showing a skin condition was in September 1997, when 
the veteran complained of chronic skin rashes for the past 
four to five years, affecting the forehead, underarms and 
knees, resolving over two to three days.  On examination, 
there was a rash over the inner lower third of the lower 
extremities.  

On a VA general medical examination in January 1999, the 
veteran said he had rashes in the warm areas of the body 
which occurred approximately two to three times per month, 
and lasted one to seven days.  He said they were red, itchy, 
and irritating.  He generally treated them himself with 
ointment or antibiotic cream.  On examination, he had a 
papular, red, fungal-type rash in the groin and lower 
buttocks.  The diagnosis was lialy fungal rash.  Although it 
was noted that a dermatology clinic consult was pending, 
subsequent records show the veteran failed to report for 
dermatology appointments in March 1999 and April 1999.  

A VA examination in April 2002 disclosed that the veteran 
complained of periodic itching and rash on various areas of 
his body, particularly "warm areas," such as the axillae 
and groin.  Shaving the hair from the body also aggravated 
the condition.  He was currently using no treatment.  On 
examination, he had follicular erythematous maculas on the 
chest and abdomen with a few follicular papules.  There were 
no pustules.  The groin showed minimal scale of the scrotum 
with follicular erosions.  The knees and axillae were clear.  
The impression was folliculitis, questionably bacterial or 
yeast, aggravated by shaving and heat.  Also of record are 
unretouched color photographs of the affected areas.

The veteran did not report for an examination scheduled in 
June 2004.  When a claimant fails, without good cause, to 
report for an examination scheduled in connection with a 
claim for an increase, the claim will be rated on the 
evidence of record.  38 C.F.R. § 3.655(b) (2004).  The 
veteran has not provided any explanation for why he failed to 
report for the examination; thus, good cause is not shown.

The veteran does not exhibit exudation, extensive lesions, or 
marked disfigurement.  Although he has itching, itching is 
contemplated by the 10 percent rating currently in effect, 
and is not shown to be constant, that is, without any relief.  
Accordingly, a higher rating is not warranted under the old 
criteria.  

Under the new criteria, as noted, the veteran did not report 
for an examination scheduled to determine the severity of his 
symptoms in light of the new criteria.  Thus, it cannot be 
determined whether from more than 20 percent of the entire 
body or of exposed areas is affected.  The veteran states 
that the rash is usually confined to the underarms, groin, 
and back of the knees, and while on the examination in April 
2002, he had symptoms on the chest, abdomen, and scrotum, the 
remainder of his body was clear.  He has not required 
systemic therapy for treatment of his condition, at any point 
during the appeal period.  

Under either the new or the old criteria, the manifestations 
of the veteran's skin disability do not exceed the criteria 
for a 10 percent rating.  There are no distinct periods of 
time, since the effective date of service connection, during 
which the skin disability would warrant a higher rating than 
assigned.  As the preponderance of the evidence is against 
the claim for a higher rating for a skin disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A rating in excess of 10 percent for a skin disorder 
(folliculitis, lialy fungal skin rash) is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



